Name: 85/633/EEC: Commission Decision of 19 December 1985 on applications for assistance from the European Communities concerning exceptional financial support for Greece in the social field, submitted by Greece (1985) (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-12-31

 Avis juridique important|31985D063385/633/EEC: Commission Decision of 19 December 1985 on applications for assistance from the European Communities concerning exceptional financial support for Greece in the social field, submitted by Greece (1985) (Only the Greek text is authentic) Official Journal L 379 , 31/12/1985 P. 0041 - 0044COMMISSION DECISION of 19 December 1985 on applications for assistance from the European Communities concerning exceptional financial support for Greece in the social field, submitted by Greece (1985) (Only the Greek text is authentic) (85/633/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 815/84 of 26 March 1984 on exceptional financial support in favour of Greece in the social field (1), and in particular Article 7 thereof, Whereas Greece has submitted, in accordance with Article 6 (1) of the Regulation, applications for financial support to the Commission for the financial year 1985; Whereas all the necessary conditions for the grant of aid are fulfilled; Whereas particulars of the individual projects to which this Decision applies are contained in the Annex; Whereas this Decision is in accordance with the opinion of the Committee set up by Article 10 of Regulation 815/84, HAS ADOPTED THIS DECISION:Article 1The amount of aid agreed for each project is indicated in the Annex. Article 2This Decision is addressed to the Hellenic Republic. Done at Brussels, 19 December 1985. For the Commission Peter SUTHERLAND Member of the Commission (1) OJ No L 88, 31. 3. 1984. ANNEX>TABLE>A. TRAINING CENTRES >TABLE>B. REHABILITATION CENTRES Group I - Pilot schemes >TABLE>Group II - Mental health centres >TABLE>Group III - Psychiatric units in general hospitals >TABLE>Group IV - Acute/short stay units in psychiatric hospitals >TABLE>Group V - Pre-vocational training centres >TABLE> Group VI - Hostels >TABLE>Group VII - Training >TABLE>